Exhibit 10.10

Schedule of Omitted Documents

of CNL Healthcare Properties, Inc.

The following assignment and assumption agreements have not been filed as an
exhibit pursuant to Instruction 2 of Item 601 of Regulation S-K; these documents
are substantially identical in all material respects to Exhibit 10.1 to this
Form 8-K:

 

  1. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Medford-Arbor Place OR Owner, LLC

 

  2. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Beaverton OR Owner, LLC.

 

  3. Assignment and Assumption of Purchase and Sale Agreement dated December 2,
2013, by and between CHP Partners, LP and CHP Boise ID Owner, LLC.

 

  4. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Tillamook-Five Rivers OR Owner,
LLC.

 

  5. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Bend-High Desert OR Owner, LLC.

 

  6. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Gresham-Huntington Terrace OR
Owner, LLC.

 

  7. Assignment and Assumption of Purchase and Sale Agreement dated December 2,
2013, by and between CHP Partners, LP and CHP Idaho Falls ID Owner, LLC.

 

  8. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Salem-Orchard Heights OR Owner,
LLC.

 

  9. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Tualtin-Riverwood OR Owner, LLC.

 

  10. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Salem-Southern Hills OR Owner,
LLC.

 

  11. Assignment and Assumption of Purchase and Sale Agreement dated December 2,
2013, by and between CHP Partners, LP and CHP Sparks NV Owner, LLC.

The following management agreements have not been filed as an exhibit pursuant
to Instruction 2 of Item 601 of Regulation S-K; these documents are
substantially identical in all material respects to Exhibit 10.2 o this Form
8-K:

 

  1. Management Agreement dated December 2, 2013, by and between Morningstar
Senior Management, LLC and CHP Boise ID Tenant Corp.

 

  2. Management Agreement dated December 2, 2013, by and between Morningstar
Senior Management, LLC and CHP Idaho Falls ID Tenant Corp.

 

  3. Management Agreement dated December 2, 2013, by and between Morningstar
Senior Management, LLC and CHP Sparks NV Tenant Corp.

The following management agreements have not been filed as an exhibit pursuant
to Instruction 2 of Item 601 of Regulation S-K; these documents are
substantially identical in all material respects to Exhibit 10.3 o this Form
8-K:

 

  1. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Beaverton OR Tenant Corp.

 

  2. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Bend-High Desert OR Tenant Corp.

 

  3. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Tillamook-Five Rivers OR Tenant Corp.

 

  4. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Tualatin-Riverwood OR Tenant Corp.

 

1



--------------------------------------------------------------------------------

  5. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Salem-Southern Hills OR Tenant Corp.

 

  6. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Salem-Orchard Heights OR Tenant Corp.

 

  7. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Gresham-Huntington Terrace OR Tenant
Corp.

 

  8. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Medford-Arbor Place OR Tenant Corp.

The following promissory notes have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these documents are substantially
identical in all material respects to Exhibit 10.4 to this Form 8-K:

 

  1. Promissory Note dated December 2, 2013, made by CHP Medford-Arbor Place OR
Owner, LLC and CHP Medford-Arbor Place OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $8,625,282.00.

 

  2. Promissory Note dated December 2, 2013, made by CHP Beaverton OR Owner, LLC
and CHP Beaverton OR Tenant Corp. to The Prudential Insurance Company of America
in the principal amount of $9,686,032.00.

 

  3. Promissory Note dated December 2, 2013, made by CHP Billings MT Owner, LLC
and CHP Billings MT Tenant Corp. to The Prudential Insurance Company of America
in the principal amount of $20,634,027.00.

 

  4. Promissory Note dated December 2, 2013, made by CHP Boise ID Owner, LLC and
CHP Boise ID Tenant Corp. to The Prudential Insurance Company of America in the
principal amount of $22,026,026.00.

 

  5. Promissory Note dated December 2, 2013, made by CHP Tillamook-Five Rivers
OR Owner, LLC and CHP Tillamook-Five Rivers OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $8,115,731.00.

 

  6. Promissory Note dated December 2, 2013, made by CHP Bend-High Desert OR
Owner, LLC and CHP Bend-High Desert OR Tenant Corp. to The Prudential Insurance
Company of America in the principal amount of $8,378,715.00.

 

  7. Promissory Note dated December 2, 2013, made by CHP Idaho Falls ID Owner,
LLC and CHP Idaho Falls ID Tenant Corp. to The Prudential Insurance Company of
America in the principal amount of $18,843,689.00.

 

  8. Promissory Note dated December 2, 2013, made by CHP Salem-Orchard Heights
OR Owner, LLC and CHP Salem-Orchard Heights OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $12,954,716.00.

 

  9. Promissory Note dated December 2, 2013, made by CHP Tualatin-Riverwood OR
Owner, LLC and CHP Tualatin-Riverwood OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $4,707,856.00.

 

  10. Promissory Note dated December 2, 2013, made by CHP Salem-Southern Hills
OR Owner, LLC and CHP Salem-Southern Hills OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $7,873,017.00.

 

  11. Promissory Note dated December 2, 2013, made by CHP Sparks NV Owner, LLC
and CHP Sparks NV Tenant Corp. to The Prudential Insurance Company of America in
the principal amount of $24,974,323.00.

The following mortgage agreements have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these document are substantially
identical in all material respects to Exhibit 10.6 to this Form 8-K:

 

  1. Deed of Trust, Security Agreement and Fixture filing (Arbor Place – First)
dated December 2, 2013, by CHP Medford-Arbor Place OR Owner, LLC and CHP
Medford-Arbor Place OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  2. Deed of Trust, Security Agreement and Fixture filing (Beaverton Hills –
First) dated December 2, 2013, by CHP Beaverton OR Owner, LLC and CHP Beaverton
OR Tenant Corp., to First American Title Insurance Company for the benefit of
The Prudential Insurance Company of America.

 

2



--------------------------------------------------------------------------------

  3. Deed of Trust and Security Agreement (Billings – First) dated December 2,
2013, by CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp., to
American Title & Escrow for the benefit of The Prudential Insurance Company of
America.

 

  4. Deed of Trust, Security Agreement and Fixture filing (Boise – First) dated
December 2, 2013, by CHP Boise ID Owner, LLC and CHP Boise ID Tenant Corp., to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America.

 

  5. Deed of Trust, Security Agreement and Fixture filing (Five Rivers – First)
dated December 2, 2013, by CHP Tillamook-Five Rivers OR Owner, LLC and CHP
Tillamook-Five Rivers OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  6. Deed of Trust, Security Agreement and Fixture filing (Idaho Falls – First)
dated December 2, 2013, by CHP Idaho Falls ID Owner, LLC and CHP Idaho Falls ID
Tenant Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

  7. Deed of Trust, Security Agreement and Fixture filing (Riverwood – First)
dated December 2, 2013, by CHP Tualatin-Riverwood OR Owner, LLC and CHP
Tualatin-Riverwood OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  8. Deed of Trust, Security Agreement and Fixture filing (Southern Hills –
First) dated December 2, 2013, by CHP Salem-Southern Hills OR Owner, LLC and CHP
Salem-Southern Hills OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  9. Deed of Trust and Security Agreement (Sparks – First) dated December 2,
2013, by CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp., to First
American Title Insurance Company for the benefit of The Prudential Insurance
Company of America.

 

  10. Deed of Trust, Security Agreement and Fixture filing (High Desert – First)
dated December 2, 2013, by CHP Bend-High Desert OR Owner, LLC and CHP Bend-High
Desert OR Tenant Corp., to First American Title Insurance Company for the
benefit of The Prudential Insurance Company of America.

 

  11. Deed of Trust, Security Agreement and Fixture filing (Orchard Heights –
First) dated December 2, 2013, by CHP Salem-Orchard Heights OR Owner, LLC and
CHP Salem-Orchard Heights OR Tenant Corp., to First American Title Insurance
Company for the benefit of The Prudential Insurance Company of America.

The following mortgage agreements have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these document are substantially
identical in all material respects to Exhibit 10.7 to this Form 8-K:

 

  1. Deed of Trust, Security Agreement and Fixture filing (Arbor Place – Second)
dated December 2, 2013, by CHP Medford-Arbor Place OR Owner, LLC and CHP
Medford-Arbor Place OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  2. Deed of Trust, Security Agreement and Fixture filing (Beaverton Hills –
Second) dated December 2, 2013, by CHP Beaverton OR Owner, LLC and CHP Beaverton
OR Tenant Corp., to First American Title Insurance Company for the benefit of
The Prudential Insurance Company of America.

 

  3. Deed of Trust and Security Agreement (Billings – Second) dated December 2,
2013, by CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp., to
American Title & Escrow for the benefit of The Prudential Insurance Company of
America.

 

  4. Deed of Trust, Security Agreement and Fixture filing (Boise – Second) dated
December 2, 2013, by CHP Boise ID Owner, LLC and CHP Boise ID Tenant Corp., to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America.

 

  5. Deed of Trust, Security Agreement and Fixture filing (Five Rivers – Second)
dated December 2, 2013, by CHP Tillamook-Five Rivers OR Owner, LLC and CHP
Tillamook-Five Rivers OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  6. Deed of Trust, Security Agreement and Fixture filing (Idaho Falls – Second)
dated December 2, 2013, by CHP Idaho Falls ID Owner, LLC and CHP Idaho Falls ID
Tenant Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

3



--------------------------------------------------------------------------------

  7. Deed of Trust, Security Agreement and Fixture filing (Riverwood – Second)
dated December 2, 2013, by CHP Tualatin-Riverwood OR Owner, LLC and CHP
Tualatin-Riverwood OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  8. Deed of Trust, Security Agreement and Fixture filing (Southern Hills –
Second) dated December 2, 2013, by CHP Salem-Southern Hills OR Owner, LLC and
CHP Salem-Southern Hills OR Tenant Corp., to First American Title Insurance
Company for the benefit of The Prudential Insurance Company of America.

 

  9. Deed of Trust and Security Agreement (Sparks – Second) dated December 2,
2013, by CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp., to First
American Title Insurance Company for the benefit of The Prudential Insurance
Company of America.

 

  10. Deed of Trust, Security Agreement and Fixture filing (High Desert -
Second) dated December 2, 2013, by CHP Bend-High Desert OR Owner, LLC and CHP
Bend-High Desert OR Tenant Corp., to First American Title Insurance Company for
the benefit of The Prudential Insurance Company of America.

 

  11. Deed of Trust, Security Agreement and Fixture filing (Orchard Heights -
Second) dated December 2, 2013, by CHP Salem-Orchard Heights OR Owner, LLC and
CHP Salem-Orchard Heights OR Tenant Corp., to First American Title Insurance
Company for the benefit of The Prudential Insurance Company of America.

The following recourse liabilities guaranties have not been filed as an exhibit
pursuant to Instruction 2 of Item 601 of Regulation S-K; these document are
substantially identical in all material respects to Exhibit 10.8 to this Form
8-K:

 

  1. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Medford-Arbor Place OR Owner, LLC and CHP Medford-Arbor
Place OR Tenant Corp.

 

  2. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Beaverton OR Owner, LLC and CHP Beaverton OR Tenant Corp.

 

  3. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp.

 

  4. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Boise ID Owner, LLC and CHP Boise ID Tenant Corp.

 

  5. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Tillamook-Five Rivers OR Owner, LLC and CHP Tillamook-Five
Rivers OR Tenant Corp.

 

  6. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Bend-High Desert OR Owner, LLC and CHP Bend-High Desert OR
Tenant Corp.

 

  7. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Idaho Falls ID Owner, LLC and CHP Idaho Falls ID Tenant
Corp.

 

  8. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Salem-Orchard Heights OR Owner, LLC and CHP Salem-Orchard
Heights OR Tenant Corp.

 

  9. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Tualatin-Riverwood OR Owner, LLC and CHP Tualatin-Riverwood
OR Tenant Corp.

 

  10. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Salem-Southern Hills OR Owner, LLC and CHP Salem-Southern
Hills OR Tenant Corp.

 

4



--------------------------------------------------------------------------------

  11. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp.

The following supplemental guaranties have not been filed as an exhibit pursuant
to Instruction 2 of Item 601 of Regulation S-K; these document are substantially
identical in all material respects to Exhibit 10.9 to this Form 8-K:

 

  1. Supplemental Guaranty executed December 2, 2013, by CHP Medford-Arbor Place
OR Owner, LLC and CHP Medford-Arbor Place OR Tenant Corp. to The Prudential
Insurance Company of America.

 

  2. Supplemental Guaranty executed December 2, 2013, by CHP Beaverton OR Owner,
LLC and CHP Beaverton OR Tenant Corp. to The Prudential Insurance Company of
America.

 

  3. Supplemental Guaranty executed December 2, 2013, by CHP Tualatin-Riverwood
OR Owner, LLC and CHP Tualatin-Riverwood OR Tenant Corp. to The Prudential
Insurance Company of America.

 

  4. Supplemental Guaranty executed December 2, 2013, by CHP Billings MT Owner,
LLC and CHP Billings MT Tenant Corp. to The Prudential Insurance Company of
America.

 

  5. Supplemental Guaranty executed December 2, 2013, by CHP Boise ID Owner, LLC
and CHP Boise ID Tenant Corp. to The Prudential Insurance Company of America.

 

  6. Supplemental Guaranty executed December 2, 2013, by CHP Tillamook-Five
Rivers OR Owner, LLC and CHP Tillamook-Five Rivers OR Tenant Corp. to The
Prudential Insurance Company of America.

 

  7. Supplemental Guaranty executed December 2, 2013, by CHP Bend-High Desert OR
Owner, LLC and CHP Bend-High Desert OR Tenant Corp. to The Prudential Insurance
Company of America.

 

  8. Supplemental Guaranty executed December 2, 2013, by CHP Idaho Falls ID
Owner, LLC and CHP Idaho Falls ID Tenant Corp. to The Prudential Insurance
Company of America.

 

  9. Supplemental Guaranty executed December 2, 2013, by CHP Salem-Orchard
Heights OR Owner, LLC and CHP Salem-Orchard Heights OR Tenant Corp. to The
Prudential Insurance Company of America.

 

  10. Supplemental Guaranty executed December 2, 2013, by CHP Salem-Southern
Hills OR Owner, LLC and CHP Salem-Southern Hills OR Tenant Corp. to The
Prudential Insurance Company of America.

 

  11. Supplemental Guaranty executed December 2, 2013, by CHP Sparks NV Owner,
LLC and CHP Sparks NV Tenant Corp. to The Prudential Insurance Company of
America.

 

5